CARBON CATALYST, BATTERY ELECTRODE, AND BATTERY
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
 
Response to Amendment
In response to communication filed on 12/20/2021:
Claims 1, 2, 4, and 6 have been amended; no new matter has been entered. Claim 9 has been canceled.
Previous rejections under 35 USC 112(b) and 103 have been upheld. 
Previous rejections under 35 USC 102(a)(1) have been withdrawn due to amendment.

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. 
The Applicant discloses: “Amended claim 6 recites that in the carbon catalyst of claim 1, the carbon catalyst comprises the carbon structure that exhibits a ratio of a minimum intensity between a G band and a D band, in a Raman spectrum obtained by Raman spectroscopy including the G band in a vicinity of 1,580 cm-1 and the D band in a vicinity of 1,360 cm-1, to an intensity of the G band of 0.30 or more and 0.49 or less. 
Claim 6 thus recites a ratio of an intensity Iv to an intensity Ig (Iv/Ig), as shown in annotated Fig. 2.
In addition, as described in the present specification (see paragraph [0062] of U.S. Pub. No. 2020/0127301 of the present application), it is explained that: "in the Raman spectrum, the G band is a component derived from an ideal graphite structure, and the D band is a component derived from a curved structure containing a defect and an edge. The minimum intensity Iv between the G band and the D band depends on a component derived from an amorphous structure. Thus, the Iv/Ig ratio is a ratio of the amount of the amorphous structure to the amount of the ideal graphite structure. In the carbon structure, active points are present in the amorphous structure. When the amount of the amorphous structure is excessively large, the carbon catalyst is liable to be degraded. Therefore, it is considered that there is an optimum range of the Iv/Ig ratio. In this respect, the fact that the Iv/Ig ratio of the carbon structure of the catalyst of the present invention falls within the above-mentioned particular range contributes to excellent catalytic activity of the catalyst of the present invention."
The Examiner agrees with the Applicant in their response however this explanation is not reflected in claim 6 as worded. See rejection under 35 USC 112(b) below.
Applicant’s amendment to the claims are rejected under new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 does not reflect paragraph 0062 in the published specification as cited by Applicant. The citation is explanatory but the claim as worded does not reflect what paragraph 0062 discloses and is still very confusing. The Examiner recommends revising the claim language to reflect paragraph 0062 because the claim states “a ratio of minimum intensity between a G band and a D band” which appears to mean IG/ID. Further, “including the G band in a vicinity of 1,580 cm-1 and the D band in a vicinity of 1,360 cm-1, to an intensity of the G band of 0.30 or more and 0.49 or less” is very convoluted when being read. First, it appears to convey a ratio between the G band and the D band (when this is not the case) and then it appears the G band and the D band ratio is then compared to the intensity of the G band (which is also not the case). The Applicant explains from paragraph 0062 that there is a minimum intensity, Iv, between the G band and the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (JP  2015-164889 A) and further in view of Rathenow et al. (US 2008/0118649 A1).
Regarding claims 1-5, 9, 17-19, Ito et al. teach a carbon catalyst which can be applied to a battery application (Paragraph 0119) comprising a carbonized material obtained by carbonizing a raw material containing an organic substance and a metal, the carbonized material containing the metal therein (Paragraph 0106 discloses the process of carbonizing an organic compound in alumina (a metal) nanoparticles. As such, the carbonized material is made by carbonizing a raw material containing an organic substance (paragraphs 099 and 0106 disclose various organic compounds) and a metal (paragraph 0106 discloses aluminum).), and a carbon structure that has a crystallite size Lc falling within a range of 0.80 nm or more and 1.20 nm or less calculated through use of a Bragg angle of a diffraction peak fbroad at a diffraction angle 2θ of 24.0°±4.0° obtained by separating a diffraction peak in a vicinity of a diffraction angle 2θ of 26° in an X-ray diffraction pattern obtained by powder X-ray diffraction using a CuKα ray (Paragraphs 0123-0129 disclose a porous carbon catalyst made by depositing a carbon layer by CVD on alumina template particles. Example 2, paragraphs 0142-0144, disclose making a carbon catalyst labeled PGS-M(16), which has a FWHM of the (002) XRD peak equal to 7.5° (see fig. 12, further fig. 11 discloses the corresponding XRD peak is at 25°. The catalyst prepared in example 4, paragraph 0155, labeled as PGS-M(25), has a FWHM of the (002) XRD peak equal to 7.7°. Applying the Scherrer equation, these values for PGS-M(16) and PGS-M(25) are 1.22 and 1.19 nm respectively.), and that exhibits a carbon dioxide desorption amount in the temperature range from 650°C to 1,200°C of 97 µmol/g or less in a temperature programmed desorption method including measuring a carbon dioxide desorption amount in the temperature range from 25°C to 1,200°C; a total of a carbon monoxide desorption amount and a carbon dioxide desorption amount in the temperature range from 650°C to 1,200°C of 647 µmol/g or less in a temperature programmed desorption method including measuring a carbon monoxide desorption amount and a carbon dioxide desorption amount in the temperature range from 25°C to 1,200°C; a total of a carbon monoxide desorption amount and a carbon dioxide desorption amount in the temperature range from 650°C to 1,200°C of 647 µmol/g or less in the temperature programmed desorption method including measuring a carbon monoxide desorption amount and a carbon dioxide desorption amount in the temperature range from 25 °C to 1,200°C; a carbon monoxide desorption amount in the temperature range from 650°C to 1,200°C of µmol/g or less in a temperature programmed desorption method including measuring a carbon monoxide desorption amount in the temperature range from 25 °C to 1,200°C; a carbon monoxide desorption amount in the temperature range from 650°C to 1,200°C of 549 µmol/g or less in the temperature programmed desorption method including measuring a carbon monoxide desorption amount in the temperature range from 25°C to 1,200°C (Paragraph 0059 discloses CO and CO2 calculated from a heated desorption mass spectrometry (TPD-MS) measurement performed up to 1800 ° C. at a heating rate of 10 ° C./min under reduced pressure conditions. It is a porous carbon material having a total release amount of 100 μmol / g or less.)
However, Ito et al. does not teach wherein the metal is a metal belonging to Groups III to XII in the periodic table.
Rathenow et al. discloses coating a substrate made of a metal which can comprise titanium, chromium, cobalt, zirconium, or palladium with a polymer film and carbonizing the polymer film (Abstract, paragraphs 0013, 0019, and 0021).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Ito with Rathenow in order to achieve higher electric conductivity.
Regarding claims 6-8, Ito and Rathenow et al. teach the carbon catalyst according to claim 1. Further, Ito teaches wherein the carbon catalyst comprises the carbon structure that exhibits a half width of a D band in a vicinity of 1,360 cm-1 of 179 cm-1 or less in a Raman spectrum obtained by Raman spectroscopy (Fig. 13 discloses a D band peak at ~1350 cm-1 with an intensity of less than 200 cm-1.); wherein the carbon catalyst comprises the carbon structure that exhibits a half width of a G band in a vicinity of 1,580 cm-1 of 80 cm-1 or less in a Raman spectrum obtained by Raman spectroscopy (Fig. 13 discloses a D band peak at ~1550 cm-1 with an intensity of less than 100 cm-1.);. wherein the carbon catalyst comprises the carbon structure that exhibits a ratio of a minimum intensity between a G band in a vicinity of 1,580 cm-1 and a D band in a vicinity of 1,360 cm-1 to an intensity of the G band of 0.30 or more and 0.49 or less in a Raman spectrum obtained by Raman spectroscopy (By looking at the intensities of the D and G bands of figure 13, the ratio will be less than 0.5.)
Regarding claim 10, Ito and Rathenow et al. teach the carbon catalyst according to claim 1. Further, Ito teaches wherein the carbon catalyst comprises the carbon structure that has a specific surface area of 800 m2/g or more measured by a BET method (Fig.12 and paragraph 0154 disclose the surface area measured by BET is over 1500 m2/g.).
Regarding claims 11-16, Ito and Rathenow et al. teach the carbon catalyst according to claim 1. However, they do not teach the properties of carbon and nitrogen atom concentrations obtained by XPS, voltage and reduction current parameters obtained by rotating ring disk electrode voltammograms, or durability test results obtained by RRDE CVs.
However, Ito and Rathenow et al. teach a carbon catalyst that teaches the properties in previous claims 1-10. The product is essentially identical to what is being claimed and as such these properties are presumed to be inherent.
MPEP 2112.01    Composition, Product, and Apparatus Claims
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729